FLETCHER, Circuit Judge,
concurring:
I concur in the majority opinion, but write separately to emphasize my understanding that in holding that the cost of Villa View’s land use rights is reimbursable under the Medicare Act, we intimate no view as to what that cost is. The cost of the land use rights is a factual determination, which the Secretary must make. The cost of the right to the use of the land for a limited period may be less than the cost of a fee simple interest in the land. To determine the dollar amount that may be amortized, the value of the benefit received by *1096Villa View in return for the transfer of the remainder interest to the City must be deducted from the sum Villa View paid to the partnership for a fee simple interest in the land. Villa View exchanged the remainder interest in the land for the concomitant right to issue tax-free bonds. The Secretary must make the factual determination of the value of the benefit received for the transfer of the remainder interest, i.e., the value of the right to issue the bonds, and deduct it from the purchase price. The value of the released land must also be deducted. See majority opinion, footnote, 16, supra.